

115 HR 5252 IH: Keep Young Athletes Safe Act of 2018
U.S. House of Representatives
2018-03-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 5252IN THE HOUSE OF REPRESENTATIVESMarch 13, 2018Mr. Poe of Texas (for himself, Ms. Kuster of New Hampshire, Ms. Frankel of Florida, Mrs. Brooks of Indiana, Mrs. Dingell, Mr. Duncan of Tennessee, Mr. Burgess, Mr. Thomas J. Rooney of Florida, Mr. Upton, and Mr. Bishop of Michigan) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo amend title 36, United States Code, to authorize a grant to protect young athletes from abuse,
			 and for other purposes.
	
 1.Short titleThis Act may be cited as the Keep Young Athletes Safe Act of 2018. 2.Grant to protect young athletes from abuse (a)In generalChapter 2205 of title 36, United States Code, is amended by adding at the end the following:
				
					IIIGrant To Keep Young Athletes Safe
						220531.Grant to protect young athletes from abuse
 (a)AuthorityThe Attorney General may award a grant to an eligible nonprofit nongovernmental entity in order to support oversight of the United States Olympic Committee, each national governing body, and each paralympic sports organization with regard to safeguarding amateur athletes against abuse, including emotional, physical, and sexual abuse in sports.
 (b)ApplicationsTo be eligible to receive a grant under this section, a nonprofit nongovernmental entity shall submit an application to the Attorney General at such time, in such manner, and containing such information as the Attorney General may require, including information that demonstrates that the entity has—
 (1)nationally recognized expertise in preventing and investigating emotional, physical, and sexual abuse in the athletic programs of the United States Olympic Committee, each national governing body, and each paralympic sports organization; and
 (2)the capacity to oversee regular and random audits to ensure that the policies and procedures used by the United States Olympic Committee, each national governing body, and each paralympic sports organization to prevent the abuse of an amateur athlete are followed correctly.
 (c)Use of grant amountAn entity that receives a grant under this section may use such funds— (1)to develop and test new training materials for emotional, physical, and sexual abuse prevention education in youth athletic programs;
 (2)for staff salaries, travel expenses, equipment, printing, and other reasonable expenses necessary to develop, maintain, and disseminate to the United States Olympic Committee, each national governing body, each paralympic sports organization, and other amateur sports organizations information about safeguarding amateur athletes against abuse, including emotional, physical, and sexual abuse in sports; and
 (3)to oversee the administration of the procedures described in subsection (b)(2). (d)Authorization of appropriations (1)In generalThere is authorized to be appropriated to carry out this section $2,500,000 for each of the fiscal years 2018 through 2022.
 (2)Availability of grant fundsFunds appropriated under this section shall remain available until expended. . (b)Clerical amendmentThe table of sections for chapter 2205 of title 36, United States Code, is amended by inserting after the item related to section 220529 the following:
				
					
						Subchapter III—Grant To Keep Young Athletes Safe
						220531. Grant to protect young athletes from abuse..
			